Per Curiam,
On presentation of the suggestion in this case the defendant was ruled to show cause why a writ of quo warranto should not be issued against him as therein prayed for, etc. The case hav*57ing been heard on the suggestion and defendant’s answer, the rule was discharged, and thereupon this certiorari was issued.
An examination of the record has satisfied us that the case was rightly disposed of by- the court of common pleas. Its judgment is therefore affirmed; and it is ordered that the relator, Henry Fernberger, pay the costs.